Citation Nr: 0218369	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 administrative decision 
by a VA Regional Office (RO).  A notice of disagreement 
was received in August 2001, a statement of the case was 
issued in October 2001, and a substantive appeal was 
received in November 2001.  Although the appellant 
initially requested a Board hearing, she subsequently 
withdrew her hearing request.  


FINDINGS OF FACT

1.  In a March 1951 determination, the appellant's claim 
of entitlement to basic eligibility for VA benefits was 
denied; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence received since the March 1951 decision is not 
so significant, either by itself or in connection with 
evidence previously assembled, that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.


CONCLUSIONS OF LAW

1.  The March 1951 decision which denied entitlement to 
basic eligibility for VA benefits is final.  38 U.S.C.A. § 
7105(c) (West 1991). 

2.  Evidence received since the March 1951 decision is not 
new and material, and the appellant's claim of entitlement 
to basic eligibility for VA benefits has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that the original claims file 
appears to have been lost or destroyed and a rebuilt 
claims file is being used.  The evidence does show that 
the appellant filed a claim for death benefits in 1948.  
In her current pleadings she has reported that she 
received VA death benefits in 1948 and 1949 for a period 
and that these benefits were then terminated.  It does 
appear from the existing record that an initial service 
department report in 1949 did verify military service for 
the appellant's spouse, but that a subsequent 1950 
certification showed no service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States.  The 
statement of the case also refers to a March 1951 denial 
of the appellant's claim.  Under the circumstances, it 
does appear that there was an initial finding of good 
service which was later changed.  This supports the 
appellant's current assertion that she was awarded 
benefits for a short period and that the award was then 
terminated.  However, the record does not show that a 
timely notice of disagreement was received to initiate an 
appeal, and the appellant does not contend otherwise.  The 
March 1951 determination therefore became final.  38 
U.S.C.A. § 7105(c).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The Board 
notes here that the new and material evidence analysis 
applies to the reopening of claims that originally were 
disallowed because the claimant's veteran status was not 
established.  D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 
2000).  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, 
the amended version is only applicable to claims filed on 
or after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d  1356 (Fed. Cir. 
1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  However, the "benefit of the 
doubt doctrine" does not apply to the preliminary question 
as to whether new and material evidence has been received 
to reopen a claim.  Martinez v. Brown, 6 Vet. App. 462 
(1994).

The underlying claim in this case is a claim of basic 
eligibility to VA benefits.  The term "veteran" refers to 
a person who served in the active military, naval or air 
service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts, specified 
service as a Philippine Scout in the Regular Army or in 
the Commonwealth Army of the Philippines, and certain 
guerrilla service are included for compensation benefits.  
38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD  Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions:  (1) 
The evidence is a document  issued by the service 
department; (2) the document contains needed information 
as to length, time and character of service; and, (3) in 
the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  The Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, 
or service department verification, that a particular 
individual served in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532  (1992).  In addition, 
service department findings are binding on VA for purposes 
of establishing service in the U.S. Armed Forces.  Duro.

The appellant's claim was denied in March 1951 based on an 
December 1950 determination from the U. S. Adjutant 
General's Office that the appellant's husband had no 
recognized guerilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of 
the United States. 

The appellant reapplied for benefits in June 2001, and 
submitted in connection with her claim a September 2000 
Certification from the General Headquarters, Armed Forces 
of the Philippines, Office of the Adjutant General, which 
indicated that the appellant's husband served with H 
Company, 53rd Infantry Regiment, 51st Division.  It was 
noted that the appellant's husband was beleaguered from 
December 8, 1941 until June 31, 1942 and that he died on 
January [redacted], 1942. 

The RO again denied the claim based upon the failure of 
the appropriate service department to certify any 
qualifying military service.  The RO reviewed the 
information submitted by the appellant in her attempt to 
reopen her claim.  

The Board finds that the appellant has not submitted new 
and material evidence to reopen her claim.  While the 
certification is new, she has not submitted any altered 
evidence regarding her husband's name, service number, or 
date or place of birth.  The data which the service 
department would use to search for any record of the 
appellant's service would be identical to that submitted 
in prior determinations, and would presumably return the 
same negative response.  Because the service department 
record is controlling, any other information supplied by 
the appellant which will not impact the response of the 
service department is not material.  Therefore, the Board 
concludes that new and material evidence has not been 
presented, and the claim is not reopened.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain  circumstances.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for basic  
eligibility for VA benefits.  The discussion in the RO's 
June 2001 letter and October 2001 statement of the case 
has informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
The Board therefore finds that the notice requirements of 
the new law have been met.  Furthermore, under the 
circumstances of this case, where the law and not the 
evidence is dispositive, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  



ORDER

The appeal is denied.  




		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

